Citation Nr: 1531390	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss prior to July 27, 2009, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which continued the noncompensable disability rating assigned the Veteran's service-connected bilateral hearing loss.  In a September 2009 rating decision, the RO assigned a 10 percent disability rating to the Veteran's bilateral hearing loss, effective July 27, 2009. 

Since the RO did not assign the maximum rating possible at the time of the September 2009 rating decision, the issue, captioned to reflect the staged rating, remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran elected to be heard by the Board at his RO by his June 2012 Substantive Appeal; however, by an undated letter, considered received by the RO in October 2014, the Veteran withdrew his Board hearing election.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Audiometric test results reported at a May 13, 2008, VA audiological examination revealed that the Veteran had Level VIII hearing loss in the right ear and Level I hearing loss in the left ear.

2. Audiometric test results reported at September 14, 2009, and August 24, 2010, VA audiological examinations revealed that the Veteran had Level IX hearing loss in the right ear and Level II hearing loss in the left ear; and audiometric test results reported at a July 11, 2010, VA audiological examination revealed that the Veteran had Level VIII hearing loss in the right ear and Level II hearing loss in the left ear.
CONCLUSIONS OF LAW

1. The criteria for a compensable rating for service-connected bilateral hearing loss prior to July 27, 2009, are not met. 38 U.S.C.A. §§ 1155, 5107, 5110(b)(2), 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.321, 3.400(o)(2), 4.1, 4.3, 4.7, 4.14, 4.85, 4.86, Diagnostic Code (DC) 6100, 20.201 (2014).

2. The criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss since July 27, 2009, are not met. 38 U.S.C.A. §§ 1155, 5107, 5110(b)(2), 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.321, 3.400(o)(2), 4.1, 4.3, 4.7, 4.14, 4.85, 4.86, DC 6100, 20.201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014). Prior to initial adjudication, a letter dated in April 2008 satisfied the duty to notify provisions by informing the Veteran that he needed to show that his disability had worsened. 

The Veteran's VA treatment records have been submitted or obtained. There is no indication that additional evidence relevant to the issue decided herein is available and not part of the claims file. In this regard, the Board notes that the RO received, in August 2009, a negative reply from the Social Security Administration (SSA) as to whether the SSA had any records related to a claim of entitlement to disability benefits; and the Veteran was informed of such by the September 2009 rating decision. Also, the Veteran's representative argued, in the June 2015 brief, that "there are no medical records present, whether VA or not, since at least after December 2007." However, review of the claims file indicates that the Veteran's VA treatment records dated during the appeal are of record, until August 2010. The Veteran last underwent VA examination in July 2012, and neither the Veteran nor his representative have argued that his bilateral hearing loss acuity has worsened or that he has been evaluated by treating audiologists since July 2012 such that additional development, including a new VA audiological examination, is warranted. 

During the current appellate period, the Veteran was afforded VA audiological examinations in May 2008, September 2009, August 2010, and July 2012. The Board finds that the examinations are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). In this regard, VA audiologists must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). On VA examination in May 2008, the Veteran reported that his family complained that he turned the television up too loud, despite the use of hearing aids, and on VA examinations in September 2009, August 2010, and July 2012, the Veteran denied any effects of his bilateral hearing loss on his daily life or occupation. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


Increased Rating 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two ratings are potentially applicable, the higher rating will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. However, the rating of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing. An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85. 

If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration. Each ear is evaluated separately. 38 C.F.R. § 4.86. The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). 

The Veteran filed his February 2008 claim of entitlement to an increased rating for bilateral hearing loss and such was denied by a July 2008 rating decision. However, within one year of the RO's July 2008 rating decision, in a July 27, 2009, statement deemed a new claim of entitlement to an increased rating for bilateral hearing loss, the Veteran complained that his bilateral hearing loss had worsened. The RO issued a September 2009 rating decision, and assigned him an increased rating, 10 percent, for his bilateral hearing loss, effective July 27, 2009, the date of his statement. Within one year of the RO's September 2009 rating decision, the Veteran filed a claim of entitlement to an increased rating for bilateral hearing loss. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). As such, there is no final rating decision resultant to the Veteran's February 2008 claim and that claim is indeed the claim on appeal.

The Veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The issue before the Board arises from a claim received on February 11, 2008. Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, February 11, 2007, to the present. See Hart, supra; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Veteran underwent VA audiological assessment during treatment on December 13, 2007. He reported decreased hearing acuity. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 75, 80, 85, 95, and for the left ear were 40, 60, 75, 90, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 84 in the right ear and 66 in the left ear; and speech recognition ability was 64 percent in the right ear and 84 percent in the left ear. To the extent that this instance of treatment included audiometry and speech recognition testing, the evaluation was for treatment purposes, not compensation purposes; and there is no indication that the Maryland CNC test was used. Thus, the findings are not adequate for rating purposes in the present appeal and may not support the conclusion that an increased rating is warranted. See 38 C.F.R. § 4.85. While the Veteran's representative, in his June 2015 brief, asserted that the December 13, 2007, VA audiological assessment included results of a Maryland CNC test, such is not borne by the record. Careful review of the assessment results reveals that the W-22 test was used and not the Maryland CNC. 

The Veteran underwent VA audiological examination on May 13, 2008. He reported that he had to turn the volume on the television higher, despite the use of hearing aids. In the portion of the examination report considering all of his ear diseases, the Veteran reported that he had retired due to unrelated medical reasons. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 60, 75, 75, 85, and for the left ear were 20, 35, 55, 75, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 74 in the right ear and 46 in the left ear; and speech recognition ability was 58 percent in the right ear and 94 percent in the left ear. The examiner noted that the speech recognition score of 58 percent was in the right ear, the ear with the tympanic membrane perforation; and that such a score means that speech recognition is relatively difficult in that ear, despite any amplification from a hearing aid. Based on such, the Veteran's hearing impairment was manifested by Level VIII hearing acuity in the right ear and Level I hearing acuity in the left ear. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, with Level VIII and Level I hearing acuity, the result is a noncompensable rating for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

As the Veteran's puretone thresholds, at the time of the May 13, 2008, VA audiological examination, at each of the four specified frequencies were 55 decibels or more, in the right ear, he has demonstrated an exceptional pattern of hearing impairment in the right ear and the Board has considered both Table VI or Table VIa to determine which Table results in the higher numeral for evaluation purposes. 38 C.F.R. § 4.86. Under Table VI, as noted above, the Veteran's right ear hearing acuity is Level VIII, and under Table VIa, such is Level VI. There is thus no higher numeral to be used in Table VII. Also, the Veteran's puretone threshold is not 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, in either ear. Further, while the examiner did not certify that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors, the examiner did note that the speech recognition score of 58 percent was in the right ear, the ear with the tympanic membrane perforation; and that such a score means that speech recognition is relatively difficult in that ear, despite any amplification from a hearing aid. 38 C.F.R. § 4.85(c). In giving the Veteran every benefit of the doubt, the Board thus considered that Table VIa could be used to evaluate hearing impairment. Id. However, as noted above, under Table VIa, the Veteran's right ear hearing impairment is Level VI and there is no higher numeral to be used in Table VII. Thus, a higher rating for bilateral hearing loss is not warranted under 38 C.F.R.     §§ 4.85(c), 4.86.

The Veteran underwent VA audiological examination on September 14, 2009. He denied that his bilateral hearing loss had any effect on his occupation or usual daily activities. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 70, 75, 80, 80, and for the left ear were 25, 40, 65, 75, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 76 in the right ear and 51 in the left ear; and speech recognition ability was 42 percent in the right ear and 90 percent in the left ear. Based on such, the Veteran's hearing impairment was manifested by Level IX hearing acuity in the right ear and Level II hearing acuity in the left ear. 38 C.F.R.   § 4.85, Table VI, DC 6100. Using Table VII, with Level IX and Level II hearing acuity, the result is a 10 percent rating for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

As the Veteran's puretone thresholds at the September 14, 2009, VA audiological examination, at each of the four specified frequencies were 55 decibels or more, in the right ear, he has demonstrated an exceptional pattern of hearing impairment in the right ear and the Board has considered both Table VI or Table VIa to determine which Table results in the higher numeral for evaluation purposes. 38 C.F.R. § 4.86. Under Table VI, as noted above, the Veteran's right ear hearing acuity is Level IX, and under Table VIa, such is VI. There is thus no higher numeral to be used in Table VII. Also, the Veteran's puretone threshold is not 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, in either ear. Further, the treatment provider did not certify that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). Thus, a higher rating for bilateral hearing loss is not warranted under 38 C.F.R. §§ 4.85(c), 4.86.

The Veteran underwent VA audiological examination on August 24, 2010. He denied that his bilateral hearing loss had any effect on his occupation or usual daily activities. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 70, 75, 85, 95, and for the left ear were 30, 40, 65, 85, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 81 in the right ear and 55 in the left ear; and speech recognition ability was 40 percent in the right ear and 86 percent in the left ear. Based on such, the Veteran's hearing impairment was manifested by Level IX hearing acuity in the right ear and Level II hearing acuity in the left ear. 38 C.F.R.   § 4.85, Table VI, DC 6100. Using Table VII, with Level IX and Level II hearing acuity, the result is a 10 percent rating for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

As the Veteran's puretone thresholds at the August 24, 2010, VA audiological assessment, at each of the four specified frequencies were 55 decibels or more, in the right ear, he has demonstrated an exceptional pattern of hearing impairment in the right ear and the Board has considered both Table VI or Table VIa to determine which Table results in the higher numeral for evaluation purposes. 38 C.F.R. § 4.86. Under Table VI, as noted above, the Veteran's right ear hearing acuity is Level IX, and under Table VIa, such is VII. There is thus no higher numeral to be used in Table VII. Also, the Veteran's puretone threshold is not 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, in either ear. Further, the treatment provider did not certify that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). Thus, a higher rating for bilateral hearing loss is not warranted under 38 C.F.R. §§ 4.85(c), 4.86.

The Veteran underwent VA audiological examination on July 11, 2012. The Veteran denied that his bilateral hearing loss impacted the ordinary conditions of his daily life, including the ability to work. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 65, 80, 85, 90, and for the left ear were 30, 35, 65, 85, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 80 in the right ear and 54 in the left ear; and speech recognition ability was 52 percent in the right ear and 84 percent in the left ear. Based on such, the Veteran's hearing impairment was manifested by Level VIII hearing acuity in the right ear and Level II hearing acuity in the left ear. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, with Level VIII and Level II hearing acuity, the result is a 10 percent rating for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

As the Veteran's puretone thresholds at the July 11, 2012, VA examination, at each of the four specified frequencies were 55 decibels or more, in the right ear, he has demonstrated an exceptional pattern of hearing impairment in the right ear and the Board has considered both Table VI or Table VIa to determine which Table results in the higher numeral for evaluation purposes. 38 C.F.R. § 4.86. Under Table VI, as noted above, the Veteran's right ear hearing acuity is Level VIII, and under Table VIa, such is VII. There is thus no higher numeral to be used in Table VII. Also, the Veteran's puretone threshold is not 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, in either ear. Further, the treatment provider did not certify that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). Thus, a higher rating for bilateral hearing loss is not warranted under 38 C.F.R. §§ 4.85(c), 4.86.

At the time of his December 2010 Notice of Disagreement (NOD), the Veteran reported that he did not understand how he could have a diagnosis of mild to severe hearing loss in his left ear, severe to profound with mixed hearing loss in his right ear and only be rated as 10 percent disabled. He asserted that his diagnosis of severe to profound hearing loss should warrant a much higher rating. He complained that he could not hear anything without his hearing aids, and that the right hearing aid only improved his hearing "by a little." At the time of his June 2012 Substantive Appeal, the Veteran reported that it was very difficult and frustrating to converse with people and that his quality of life was not the same.

The Board is sympathetic to the Veteran's assertion that his bilateral hearing loss disability warrants a higher rating. However, there is no evidence demonstrating that the Veteran has shown bilateral hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above. As discussed above, the results of the December 13, 2007, VA audiological assessment are not adequate for rating purposes. Despite the fact that the severity of the Veteran's bilateral hearing acuity varied over the course of the appeal, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). There is no evidence that the VA audiological examinations were not conducted properly. 

The Board has provided every benefit of the doubt to the Veteran. The Board considered the VA examiner's comment at the time of the May 13, 2008, VA audiological examination that the Veteran's speech recognition is relatively difficult in the right ear, due to his tympanic membrane perforation, despite any amplification from a hearing aid, and thus determined if Table VIa could be used to evaluate hearing impairment. The Board also analyzed his claim considering any exceptional patterns of hearing demonstrated on each instance of audiometric testing. 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505. Based on the evidence above, the Board finds that the Veteran's bilateral hearing loss warrants a noncompensable rating prior to July 27, 2009, and a 10 percent rating thereafter. As discussed above, the results of the September 14, 2009, VA audiological examination warrant a 10 percent rating, however, the RO, in its September 2009 rating decision, gave the Veteran the benefit of an effective date coincident to the date of his July 27, 2009, statement that his bilateral hearing acuity had worsened, a statement taken by the RO as a claim of entitlement to an increased rating for bilateral hearing loss. The Board will not disturb such. Thus, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive only of reduced bilateral hearing acuity; specifically contemplated in the pertinent rating criteria. Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not asserted, and there is no evidence that his bilateral hearing loss rendered him unemployable. During his May 2008 VA examination, he reported that he had retired due to unrelated medical conditions. Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

A compensable rating for service-connected bilateral hearing loss prior to July 27, 2009, and a rating in excess of 10 percent thereafter, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


